Citation Nr: 9923844	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from September 1960 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that (1) denied service 
connection for a back disorder, and (2) denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in August 1998, and the RO issued a statement of 
the case in August 1998.  The veteran's substantive appeal 
was received in September 1998.  This document contains the 
statement, "I am asking for 100% disability on my nerves."  
In November 1998, the RO granted service connection for PTSD, 
and assigned a 30 percent evaluation under diagnostic code 
9411, effective from April 1998.  As there has been no notice 
of disagreement or statement of the case as to the rating 
assigned for PTSD, there is no related issue before the 
Board.  (The veteran has one year from the date of notice of 
the November 1998 decision in which to file a notice of 
disagreement.)


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current back 
disability.

2.  The veteran has not submitted competent (medical) 
evidence linking a current back disability to an incident of 
service or to post-service symptomatology.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The veteran's DD Form 214 indicates that one of his military 
occupational specialties (MOS), for a period of 15 years and 
3 months, was that of a stock control specialist.

In this case, service medical records show that the veteran 
was treated for back pain in the high lumbar region of his 
back in February 1973.  A provisional diagnosis at that time 
was back strain.  Service medical records also show that the 
veteran was again treated for back pain in July 1974; the 
examiner's impression, at that time, was muscular spasm.  
Service medical records show that, in February 1982, the 
veteran complained of sharp pain in his back upon any 
movement or when lifting.  The examiner noted that the range 
of motion of the veteran's back was full, and that there was 
some mild pain on all movement.  Although the veteran did not 
report back pain at the time of his separation examination in 
February 1983, his statements in the claims folder are to the 
effect that he hurt his back very badly while in service at 
Fort Hood in Texas. The evidence of record supports a finding 
that a back condition was noted in service.

Post-service medical records show that the veteran complained 
of back pain to his private physician in 1992, 1993, and in 
1994.  These records also show that the veteran was involved 
in an automobile accident in December 1993 and that he hurt 
his back.  Statements of the veteran in the claims folder are 
to the effect that every time he has had a medical 
appointment, he has complained of back problems and has only 
been given medications for arthritis.  The veteran states 
that he cannot lift anything without experiencing pain.

For purposes of well-groundedness, the veteran's statements 
as to the continuity of symptomatology of a back condition 
post-service are presumed credible.  Savage, 10 Vet. App. at 
496.  The United States Court of Appeals for Veterans Claims 
has found that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While a back condition 
was noted in service and some continuity of symptomatology 
has been demonstrated by lay testimony, the Board finds that 
medical evidence is required to show whether any present back 
disability is related to the post-service continuity of 
symptomatology.  Savage, 10 Vet. App. at 497-8; Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This burden of 
submitting competent (medical) evidence of a relationship 
between any present back disability and the post-service 
symptomatology may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.

Moreover, the Board notes that the claims folder does not 
contain medical evidence of a current back condition.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for a back disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of a back 
disability, and a medical opinion that links the veteran's 
current back disability to an incident of service or to the 
continuing post-service symptomatology.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a back disability is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

